In a habeas corpus proceeding', relator appeals from a judgment of the Supreme Court, Dutchess County, entered November 24, 1964, which dismissed the writ and remanded him to the custody of respondent. Relator contends that his conviction as a prior felony offender in 1963 was illegal because section 480 of the Code of Criminal Procedure was not complied with when he was sentenced on a 1953 felony conviction. Judgment affirmed, without costs. The record establishes that section 480 was duly complied with at the sentencing in 1953 when the statutory inquiry was addressed to the relator and his attorney responded on his behalf in his presence (People ex rel. Kaminsky v. Silberglitt, 30 Misc 2d 813, affd. 15 A D 2d 751, stay denied 11 N Y 2d 798; People v. Kadin, 23 A D 2d 699).
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.